DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,908,910 (hereinafter ‘910).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘910.
It is noted that the instant application is a later-filed continuation of ‘910. Claims 1-20 of ‘910 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1-2 of ‘910 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claim 1-2 of ‘910 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant Application
Claims 1-2 of US Pat No. 10,908,910
One or more non-transitory computer readable media comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
1. A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising:
generating, by a runtime environment executing on top of an operating system (OS), a runtime- managed stack comprising a plurality of frames;
generating, by a runtime environment executing on top of an operating system (OS), a runtime-managed stack comprising a plurality of frames,
wherein a first subset of the plurality of frames is topmost in the runtime-managed stack and comprises data associated with a first plurality of instructions, wherein a second subset of the plurality of frames is located below the first subset of the plurality of frames in the runtime-managed stack and comprises data associated with a second plurality of instructions, and
wherein the first subset of the plurality of frames comprises a first return address associated with the second plurality of instructions;
copying a first subset frames, of the plurality of frames, from the runtime managed stack to a native stack managed by the OS;
storing a copy of the first subset of the plurality of frames in the OS-managed stack, without copying the second subset of the plurality of frames to the OS-managed stack, wherein the first plurality of instructions executes using the copy of the first subset of the plurality of frames in the OS-managed stack;
after executing one or more first instructions associated with the first subset of frames, passing control from the one or more first instructions to a return barrier process to cause the system to perform operations comprising:
copying a new subset of frames from the runtime stack to the native stack managed by the OS; adjusting a stack pointer of the native stack managed by the OS to point to a first frame of the new subset of frames; and
replacing, in the copy of the first subset of the plurality of frames, the first return address with a return barrier address associated with return barrier instructions, such that when execution of the first plurality of instructions terminates, control passes to the return
barrier instructions; storing, by the return barrier instructions after execution of the first plurality of instructions terminates, a copy of the second subset of the plurality of frames in the OS-managed stack; and
passing control from the return barrier process to one or more second instructions associated with the new subset of frames.
after storing the copy of the second subset of the plurality of frames in the OS-managed stack: passing control from the return barrier instructions to the second plurality of instructions, wherein the second plurality of instructions executes using the copy of the second subset of the plurality of frames in the OS-managed stack.
responsive to determining that one or more frames other than the new subset of frames is present in the native stack: altering a return address of at least
one frame, of the new subset of frames, from a first return address to an address associated with the return barrier instructions;
2. The medium of claim 1, the operations further comprising: determining, by the return barrier instructions, that the runtime-managed stack comprises a third subset of the plurality of frames, wherein the third subset of the plurality of frames is located below the second subset of the plurality of frames in the runtime-managed stack and comprises data associated with a third plurality of instructions, and wherein the second subset of the plurality of frames comprises a second return address associated with the third plurality of instructions; replacing, in the copy of the second subset of the plurality of frames, the second return address with the return barrier address, such that when execution of the second plurality of
instructions terminates, control passes to the return barrier instructions; storing, by the return barrier instructions after execution of the second plurality of instructions terminates, a copy of the third subset of the plurality of frames in the OS-managed stack; and after storing the copy of the third subset of the plurality of frames in the OS-managed stack: passing control from the return barrier instructions to the third plurality of instructions, wherein the third plurality of instructions executes using the copy of the third subset of the plurality of frames in the OS-managed stack.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195